The determination of the Appellate Term, affirming the final order of the Municipal Court of the City of New York, Borough of Manhattan, Second District, entered on August 27, 1959, dismissing the petition, unanimously reversed, on the law and on the facts, with costs to landlord appellant, and final order directed awarding possession of the premises to the landlord appellant. The landlord’s testimony as to the assault is uncontradicted and not inherently improbable. (Woodson v. New York City Housing Auth., 10 N Y 2d 30.) The evidence established conduct on the part of the tenant interfering substantially with the comfort and safety of the landlord within the meaning of section 5 (subd. 1, par. [b]) of the Emergency Housing Rent Control Law (L. 1950, eh. 250, as amd.) and subdivision 2 of section 52 of the State Rent and Eviction Regulations. Under the provisions of subdivision 2 of section 584 of the Civil Practice Act, we should, on the appeal from a judgment rendered by the court without a jury, unless we affirm, grant the judgment which the court below ought to have granted. (Bernardine v. City of New York, 294 N. Y. 361, 366; York Mtge. Corp. v. Clotar Constr. Corp., 254 N Y. 128; Lamport v. Smedley, 213 N. Y. 82; Leonard v. Frantz Co., 268 App. Div. 144, 148 ; 9 Carmody-Wait, New York Practice, § 177, p. 603, and eases cited therein.) Settle order on notice. Concur—Rabin, J. P., Valente, McNally and Eager, JJ.